DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bai et al. (U.S. Pub. No. 2019/0164422), hereinafter “Bai”.
Regarding claim 1, Bai teaches:
A method for assessing possible trajectories of road users in a traffic environment (See the Abstract.) comprising: 
capturing the traffic environment with static (See [0042]: “Referring again to the roadway infrastructure 102 of FIG. 1, the roadway infrastructure 102 is located within the surrounding environment of the at least one roadway. The roadway infrastructure 102 may include, but may not be limited to one or more street lights, traffic lights, road signs, and the like that are located within the surrounding environment of the at least one roadway (e.g., at or near an intersection, on/off ramp). In some embodiments, the roadway infrastructure 102 may also include infrastructure that may be located near a vicinity of the at least one roadway (e.g., cellular towers, buildings, utility poles, bridges, tunnels, and the like).”) and dynamic features (See [0032]: “Generally, the environment 100 may include a roadway infrastructure 102 that is operably connected to a road side equipment unit (RSE) 104 that may be used to sense and classify one or more road users that are located within the surrounding environment of at least one roadway. In one embodiment, the one or more road users may include one or more fully or partially communication equipped vehicles (equipped vehicle(s)) 106, one or more non-communication equipped vehicles (non-equipped vehicle(s) 108, and one or more non-vehicular road users (NVRU(s)) 110.”); 
identifying at least one road user (See 302 in Fig. 3 and [0105]: “The road user identification module 202 may be configured to analyze the sensor data and identify one or more of the road users 106, 108, 110 that are located within the surrounding environment of the at least one roadway.”); 
determining at least one possible trajectory for the at least one road user in the traffic 10environment (See [0129]: “Additionally, the roadway behavioral module 208 may analyze the map and predict the path of travel, rate of travel, direction or travel, and overlap of travel between one or more of the road users 106, 108, 110 located within the surrounding environment of the at least one roadway”.); and 
assessing the at least one determined possible trajectory for the at least one road user using an adapted/trained recommendation service (See roadway safety alert module 210 in Fig. 2 and [0130]: “As an illustrative example (not shown), the roadway safety alert module 210 may identify, classify, and determine road user attributes associated with a non-V2V equipped bus and a V2V equipped truck that are traveling during rainy conditions on roadways that are part of a traffic intersection. Based on the processing of the roadway behavioral map and analysis of the map, the roadway behavioral module 208 may analyze and predict a potential overlap between the travel paths of the non-V2V equipped bus and the V2V equipped truck based on the predicted path, rate of travel, direction of travel of the non-V2V equipped bus relative to the predicted path, rate of travel, direction of travel of the V2V equipped truck…This functionality provides information to a driver of the V2V equipped truck that is associated with the roadway related data associated with the surrounding environment of the roadways traveled by the non-V2V equipped bus and the V2V equipped bus and road user related data associated with the non-V2V equipped bus that is not capable of directly communicating such data to the V2V-equipped truck.”) and the captured traffic environment (See [0129]: “and may further analyze and predict environmental conditions that may impact the analyzed and predicted paths of travel of the road user(s) 106, 108, 110. This analysis and prediction may be utilized to process the roadway behavioral data that is associated to each respective road user(s) 106, 108, 110 that provides information associated with the road user related data, roadway related data, the analyzed and predicted overlap between the predicted paths of travel of one or more of the road users 106, 108, 110, environmental conditions that may impact one or more of the road users 106, 108, 110, and how such data may affect each of the respective road user(s) 106, 108, 110 located within the surrounding environment of the at least one roadway.”).

Regarding claim 2, Bai teaches:
The method according to Claim 1, wherein the recommendation service is adapted to 15assess possible trajectories (See [0129]: “Additionally, the roadway behavioral module 208 may analyze the map and predict the path of travel, rate of travel, direction or travel, and overlap of travel between one or more of the road users 106, 108, 110 located within the surrounding environment of the at least one roadway and may further analyze and predict environmental conditions that may impact the analyzed and predicted paths of travel of the road user(s) 106, 108, 110.”) using a large number of corresponding combinations of assessed observed trajectories, different traffic environments, and the at least one determined possible trajectory (See [0127]: “In one embodiment, the roadway behavioral module 208 may augment the geographical map with the classification and road user attributes associated with the road user(s) 106, 108, 110 identified as being located within the surrounding environment of the at least one roadway. The roadway behavioral module 208 may additionally augment the geographical map with environmental attributes associated with the surrounding environment of the at least one roadway. In particular, the roadway behavioral module 208 may augment the geographical map with one or more classifications, indications, and details associated to each road user(s) 106, 108, 110 that are approaching and/or traveling through the surrounding environment of the at least one roadway based on classifications, positional parameters, directional parameters, and/or dynamical parameters determined by the application 200. The roadway behavioral module 208 may additionally augment the geographical map with infrastructure conditions, traffic conditions, and/or weather conditions included as part of the environmental attributes as determined by the application 200.”).

Regarding claim 6, Bai teaches:
The method according to Claim 1, further comprising: determining the at least one possible trajectory using a geographical map of the traffic 15environment (See [0087]: “In one embodiment, the neural network deep learning database 148 may include roadway map data (not shown) that may be accessed and used by the application 200 to acquire an up-to-date geographical map (geographical map) (not shown) of the surrounding environment of the at least one roadway (e.g., a geographical map of the roadways that are part of a traffic intersection).”).

Regarding claim 8, Bai teaches:
The method according to Claim 1, wherein the captured traffic environment includes a previous trajectory of at least one road user (See the neural network deep learning database 148 in Fig. 1, where it is understood that a previous trajectory of at least one road user is stored, and [0085]-[0087].).

Regarding claim 9, Bai teaches:
The method according to Claim 1, further comprising: determining the at least one possible trajectory according to an optimization of cost functions, a search-based method, and/or a machine-learning method (See the use of deep learning in Fig. 3 to classify at least one road user and processing of a roadway behavioral map in Fig. 5 using road user data and roadway data to determine a possible trajectory.).

Regarding claim 12, Bai teaches:
A method for planning a trajectory to be driven by at least one road user of a traffic 5environment (See the Abstract.)
determining at least one possible trajectory for each road user in the traffic environment (See [0129]: “Additionally, the roadway behavioral module 208 may analyze the map and predict the path of travel, rate of travel, direction or travel, and overlap of travel between one or more of the road users 106, 108, 110 located within the surrounding environment of the at least one roadway”.); 
assessing a plurality of trajectories for each road user (See roadway safety alert module 210 in Fig. 2 and [0130].) by: 
capturing the traffic environment with static (See [0042]: “Referring again to the roadway infrastructure 102 of FIG. 1, the roadway infrastructure 102 is located within the surrounding environment of the at least one roadway. The roadway infrastructure 102 may include, but may not be limited to one or more street lights, traffic lights, road signs, and the like that are located within the surrounding environment of the at least one roadway (e.g., at or near an intersection, on/off ramp). In some embodiments, the roadway infrastructure 102 may also include infrastructure that may be located near a vicinity of the at least one roadway (e.g., cellular towers, buildings, utility poles, bridges, tunnels, and the like).”) and dynamic features (See [0032]: “Generally, the environment 100 may include a roadway infrastructure 102 that is operably connected to a road side equipment unit (RSE) 104 that may be used to sense and classify one or more road users that are located within the surrounding environment of at least one roadway. In one embodiment, the one or more road users may include one or more fully or partially communication equipped vehicles (equipped vehicle(s)) 106, one or more non-communication equipped vehicles (non-equipped vehicle(s) 108, and one or more non-vehicular road users (NVRU(s)) 110.”)
identifying at least one of the road users (See 302 in Fig. 3 and [0105]: “The road user identification module 202 may be configured to analyze the sensor data and identify one or more of the road users 106, 108, 110 that are located within the surrounding environment of the at least one roadway.”), 10
determining at least one possible trajectory for the at least one road user in the traffic environment (See [0129]: “Additionally, the roadway behavioral module 208 may analyze the map and predict the path of travel, rate of travel, direction or travel, and overlap of travel between one or more of the road users 106, 108, 110 located within the surrounding environment of the at least one roadway”.), and 
assessing the at least one determined possible trajectory for the at least one road user using an adapted/trained recommendation service (See roadway safety alert module 210 in Fig. 2 and [0130]: “As an illustrative example (not shown), the roadway safety alert module 210 may identify, classify, and determine road user attributes associated with a non-V2V equipped bus and a V2V equipped truck that are traveling during rainy conditions on roadways that are part of a traffic intersection. Based on the processing of the roadway behavioral map and analysis of the map, the roadway behavioral module 208 may analyze and predict a potential overlap between the travel paths of the non-V2V equipped bus and the V2V equipped truck based on the predicted path, rate of travel, direction of travel of the non-V2V equipped bus relative to the predicted path, rate of travel, direction of travel of the V2V equipped truck…This functionality provides information to a driver of the V2V equipped truck that is associated with the roadway related data associated with the surrounding environment of the roadways traveled by the non-V2V equipped bus and the V2V equipped bus and road user related data associated with the non-V2V equipped bus that is not capable of directly communicating such data to the V2V-equipped truck.”) and the captured traffic (See [0129]: “and may further analyze and predict environmental conditions that may impact the analyzed and predicted paths of travel of the road user(s) 106, 108, 110.”), 15
determining the trajectory to be driven by the at least one road user of the traffic environment using all the assessed, possible trajectories of other road users (See [0129]: “This analysis and prediction may be utilized to process the roadway behavioral data that is associated to each respective road user(s) 106, 108, 110 that provides information associated with the road user related data, roadway related data, the analyzed and predicted overlap between the predicted paths of travel of one or more of the road users 106, 108, 110, environmental conditions that may impact one or more of the road users 106, 108, 110, and how such data may affect each of the respective road user(s) 106, 108, 110 located within the surrounding environment of the at least one roadway.”).

Regarding claim 13, Bai teaches:
The method according to Claim 12, wherein an apparatus is set up to perform the method (See [0043]: “The RSE 104 may be physically connected to or may be included as part of the roadway infrastructure 102 and may be configured to capture/sense a birds-eye/overhead view of the surrounding environment of the at least one roadway, that may be output as sensor data that applies to the surrounding environment of the at least one roadway. In one embodiment, the RSE 104 may include a control unit 118 that may process and compute functions associated with the components of the RSE 104. Generally, the control unit 118 may include a respective processor (not shown), a respective memory (not shown), a respective disk (not shown), and a respective input/output (I/O) interface (not shown), which are each operably connected for computer communication. The I/O interfaces provide software and hardware to facilitate data input and output between the components of the control unit 118 and other components, networks, and data sources, of the environment 100.”).

Regarding claim 14, Bai teaches:
The method according to Claim 12, wherein a computer program, comprising commands which, when a computer executes the program, causes the computer to perform the method (See [0023]: “"Module", as used herein, includes, but is not limited to, non-transitory computer readable medium that stores instructions, instructions in execution on a machine, hardware, firmware, software in execution on a machine, and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another module, method, and/or system. A module can also include logic, a software controlled microprocessor, a discrete logic circuit, an analog circuit, a digital circuit, a programmed logic device, a memory device containing executing instructions, logic gates, a combination of gates, and/or other circuit components. Multiple modules can be combined into one module and single modules can be distributed among multiple modules.” Then see the modules in Fig. 2.). 

Regarding claim 15, Bai teaches:
The method according to Claim 14, wherein the computer program is stored on a machine-readable storage medium (See [0023].).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (U.S. Pub. No. 2019/0164422), in view of Zhu et al. (U.S. Patent No. 9,098,753), hereinafter “Zhu”.
Claim 3 is met by the combination of Bai and Zhu, wherein
-Bai teaches:
The method according to Claim 1, wherein 
-Bai does not appear to disclose the following; however, Zhu teaches:
the recommendation service is a collaborative 20recommendation service and has a neural network with at least one convolution layer or a recursive neural network or is based on a K-nearest neighbor method (See Col. 17, lines 45-60: “Likewise, the computing device may use a Nearest Neighbor (NN) process to associate measurements with particular objects. For example, the computing device may compare each object to previously estimated trajectories and select a particular trajectory based on the comparisons. The computing device may use the NN process to compute the data association of respective sensor data frames by finding the most probably hypothesis of measurements of a partial sensor data frame without considering the full sensor frame of data. A NN process may include computing the Mahanalobis distance of an object according to measurements in a sensor data frame compared to all existing object trajectories and as a result, select an object trajectory with the lowest cost. The Mahalanobis distance may exist as a descriptive statistic that provides a relative measure of a data point's distance (residual) from a common point.”).
-Motivation to combine:
Bai and Zhu together teach the limitations of claim 3. Zhu is directed to a similar field of art (object detection and obstacle avoidance). Therefore, Bai and Zhu are combinable. Modifying the system and method of Bai by substituting in a collaborative 20recommendation service having a neural network with at least one convolution layer or a recursive neural network or is based on a K-nearest neighbor method, as taught by Zhu, would yield the expected and predictable result of observing potentially improved recommendation results for vehicle navigation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bai and Zhu in this way.

Claim 5 is met by the combination of Bai and Zhu, wherein
-Bai teaches:
The method according to Claim 2, wherein: 
-Bai does not appear to disclose the following; however, Zhu teaches:
the recommendation service is a collaborative recommendation service and is based on a K-nearest neighbor method, and 10vectors of the K-nearest neighbor method are formed (See Col. 17, lines 45-60: “Likewise, the computing device may use a Nearest Neighbor (NN) process to associate measurements with particular objects. For example, the computing device may compare each object to previously estimated trajectories and select a particular trajectory based on the comparisons. The computing device may use the NN process to compute the data association of respective sensor data frames by finding the most probably hypothesis of measurements of a partial sensor data frame without considering the full sensor frame of data. A NN process may include computing the Mahanalobis distance of an object according to measurements in a sensor data frame compared to all existing object trajectories and as a result, select an object trajectory with the lowest cost. The Mahalanobis distance may exist as a descriptive statistic that provides a relative measure of a data point's distance (residual) from a common point.”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 3.

Claims 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (U.S. Pub. No. 2019/0164422), in view of Felsen et al. (Where Will They Go? Predicting Fine-Grained Adversarial Multi-Agent Motion using Conditional Variational Autoencoders, 2018, ECCV, Pages 1-16), hereinafter “Felsen”.
Claim 4 is met by the combination of Bai and Felsen, wherein
-Bai teaches:
The method according to Claim 2, wherein: 
-Bai does not disclose the following; however, Felsen teaches:
the recommendation service is a collaborative recommendation service and has a neural network, and the neural network has a first autoencoder configured to capture the traffic environment 5and a second autoencoder configured to capture the possible trajectories (See the identity or context encoder in Fig. 3 serving as the first autoencoder, and the trajectory encoder in Fig. 3 serving as the second autoencoder. Although the authors chose to apply their method in a basketball game context, they imply that autonomous vehicles are another category of agents to which their method is applicable (see the Abstract and page 2).).
-Motivation to combine:
Bai and Felsen together teach the limiations of claim 4. Felsen is directed to a similar field of art (prediction of individual agent behavior within a group representation). Therefore, Bai and Felsen are combinable. Modifying the system and method of Bai by substituting in a collaborative recommendation service having a neural network, and the neural network has a first autoencoder configured to capture the traffic environment 5and a second autoencoder configured to capture the possible trajectories, as taught by Felsen, would yield the expected and predictable result of observing potentially improved recommendation results for vehicle navigation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bai and Felsen in this way.
Claim 10 is met by the combination of Bai and Felsen, wherein
-Bai teaches:
A method for generating a recommendation service for assessing possible trajectories, comprising: 
determining a large number of corresponding combinations of captured traffic environment, observed trajectory, and at least one possible trajectory for a large number of 10different traffic environments (See [0127]: “In one embodiment, the roadway behavioral module 208 may augment the geographical map with the classification and road user attributes associated with the road user(s) 106, 108, 110 identified as being located within the surrounding environment of the at least one roadway. The roadway behavioral module 208 may additionally augment the geographical map with environmental attributes associated with the surrounding environment of the at least one roadway. In particular, the roadway behavioral module 208 may augment the geographical map with one or more classifications, indications, and details associated to each road user(s) 106, 108, 110 that are approaching and/or traveling through the surrounding environment of the at least one roadway based on classifications, positional parameters, directional parameters, and/or dynamical parameters determined by the application 200. The roadway behavioral module 208 may additionally augment the geographical map with infrastructure conditions, traffic conditions, and/or weather conditions included as part of the environmental attributes as determined by the application 200.” See [0129] for “at least one possible trajectory”: “Additionally, the roadway behavioral module 208 may analyze the map and predict the path of travel, rate of travel, direction or travel, and overlap of travel between one or more of the road users 106, 108, 110 located within the surrounding environment of the at least one roadway”.), by repeatedly: 
capturing the traffic environment with at least one static feature (See [0042]: “Referring again to the roadway infrastructure 102 of FIG. 1, the roadway infrastructure 102 is located within the surrounding environment of the at least one roadway. The roadway infrastructure 102 may include, but may not be limited to one or more street lights, traffic lights, road signs, and the like that are located within the surrounding environment of the at least one roadway (e.g., at or near an intersection, on/off ramp). In some embodiments, the roadway infrastructure 102 may also include infrastructure that may be located near a vicinity of the at least one roadway (e.g., cellular towers, buildings, utility poles, bridges, tunnels, and the like).”) and at least one dynamic feature (See [0032]: “Generally, the environment 100 may include a roadway infrastructure 102 that is operably connected to a road side equipment unit (RSE) 104 that may be used to sense and classify one or more road users that are located within the surrounding environment of at least one roadway. In one embodiment, the one or more road users may include one or more fully or partially communication equipped vehicles (equipped vehicle(s)) 106, one or more non-communication equipped vehicles (non-equipped vehicle(s) 108, and one or more non-vehicular road users (NVRU(s)) 110.”); 
identifying at least one road user in a traffic situation (See 302 in Fig. 3 and [0105]: “The road user identification module 202 may be configured to analyze the sensor data and identify one or more of the road users 106, 108, 110 that are located within the surrounding environment of the at least one roadway.”); 
capturing an observed trajectory of the at least one road user (See [0127]: “In particular, the roadway behavioral module 208 may augment the geographical map with one or more classifications, indications, and details associated to each road user(s) 106, 108, 110 that are approaching and/or traveling through the surrounding environment of the at least one roadway based on classifications, positional parameters, directional parameters, and/or dynamical parameters determined by the application 200.”); 15
determining at least one possible trajectory for the at least one road user in the traffic environment (See [0129]: “Additionally, the roadway behavioral module 208 may analyze the map and predict the path of travel, rate of travel, direction or travel, and overlap of travel between one or more of the road users 106, 108, 110 located within the surrounding environment of the at least one roadway”.); and 
adapting the recommendation service with the large number of corresponding combinations of the captured traffic environment, the observed trajectory, and the at least one possible trajectory (See [0130]: “Based on the processing of the roadway behavioral map and analysis of the map, the roadway behavioral module 208 may analyze and predict a potential overlap between the travel paths of the non-V2V equipped bus and the V2V equipped truck based on the predicted path, rate of travel, direction of travel of the non-V2V equipped bus relative to the predicted path, rate of travel, direction of travel of the V2V equipped truck…This functionality provides information to a driver of the V2V equipped truck that is associated with the roadway related data associated with the surrounding environment of the roadways traveled by the non-V2V equipped bus and the V2V equipped bus and road user related data associated with the non-V2V equipped bus that is not capable of directly communicating such data to the V2V-equipped truck.”), 
-Bai does not appear to disclose the following; however, Felsen teaches:
adapting the recommendation service with the large number of corresponding combinations of the captured traffic environment, the observed trajectory, and the at least one possible trajectory (See page 2: “In this paper, we show that by using a conditional variational autoencoder (CVAE), we can create a generative model that simultaneously learns the latent representation of multi-agent trajectories and can predict the agents’ context-specific motion.” Then see page 4, where the authors state they follow a similar strategy to known recommendation systems which provide personalized predictions for various tasks.), using a deviation of the observed trajectory from the at least one 20possible trajectory (See pages 13-14: “To evaluate how far in the future we can predict, we provided 4 s of history of all player motions and predicted out to at most 8 s. Additionally, we provided the last 1 s of player motions and the future of the un-predicted agents as a conditional. In Fig. 6 we can clearly see that as the we to underestimate the curvature of motions (cyan in example 1, T = 6 s), or underestimate the complexity of motion (purple in row 1, T = 6 s and red in row 2, T = 6 s). As expected, the prediction error increases monotonically with the prediction time horizon (Fig. 5b), and when we include team identity, the prediction error changes less with the time horizon. Also, we see that the prediction error for the defensive is smaller than mixed offense and defense or offense alone.” Although the authors chose to apply their method in a basketball game context, they imply that autonomous vehicles are another category of agents to which their method is applicable (see the Abstract and page 2).).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 11 is met by the combination of Bai and Felsen, wherein
-Bai teaches:
The method according to Claim 10, wherein 
-Bai does not appear to disclose the following; however, Felsen teaches:
for an assessment of an observed trajectory-traffic environment combination in a captured traffic environment, a difference of a possible trajectory of the at least one road user from the observed trajectory is calculated by using a metric (See pages 13-14: “To evaluate how far in the future we can predict, we provided 4 s of history of all player motions and predicted out to at most 8 s. Additionally, we provided the last 1 s of player motions and the future of the un-predicted agents as a conditional. In Fig. 6 we can clearly see that as the we to underestimate the curvature of motions (cyan in example 1, T = 6 s), or underestimate the complexity of motion (purple in row 1, T = 6 s and red in row 2, T = 6 s). As expected, the prediction error increases monotonically with the prediction time horizon (Fig. 5b), and when we include team identity, the prediction error changes less with the time horizon. Also, we see that the prediction error for the defensive is smaller than mixed offense and defense or offense alone.” Although the authors chose to apply their method in a basketball game context, they imply that autonomous vehicles are another category of agents to which their method is applicable (see the Abstract and page 2).).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (U.S. Pub. No. 2019/0164422), in view of Roddick et al. (Orthographic Feature Transform for Monocular 3D Object Detection, 2018, arXiv, Pages 1-10), hereinafter “Roddick”.
Claim 7 is met by the combination of Bai and Roddick, wherein
-Bai teaches:
The method according to Claim 1, further comprising: 
-Bai does not appear to disclose the following; however, Roddick teaches:
capturing the traffic environment by transforming spatial parts of the traffic environment into a two-dimensional reference system, corresponding to a plan view of the traffic 20environment (See Fig. 1 and page 1: “We therefore introduce the orthographic feature transform (OFT): a differentiable transformation which maps a set of features extracted from a perspective RGB image to an orthographic birds-eye-view feature map.”).
-Motivation to combine:
Bai and Roddick together teach the limitations of claim 7. Roddick is directed to a similar field of art (3D position and dimension estimation of entities in a traffic scene to aid in prediction, avoidance, and path planning). Therefore, Bai and Roddick are combinable. Modifying the system and method of Bai by adding the capability of capturing the traffic environment by transforming spatial parts of the traffic environment into a two-dimensional reference system, corresponding to a plan view of the traffic 20environment, as taught by Roddick, would yield the expected and predictable result of improved trajectory prediction. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bai and Roddick in this way.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661